Landis, Judge:
This protest has been submitted for decision on the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise on the entries covered by the above-captioned protest assessed with duty at the rate of fifteen per centum ad valorem under the provisions of Item 523.91 of the Tariff Schedules of the United States consists of a silica gel cracking catalyst which is composed of a mixture of two or more inorganic compounds not in chief value of any of the following: bismuth; cyanide compounds; hydrosulfite compounds or sulfoxylate compounds, or both; mercury; molybdenum; nickel oxide; tungsten; or vanadium.
IT IS FURTHER STIPULATED AND AGREED that said merchandise is claimed to be properly dutiable under the provision of Item 423.96 of the Tariff Schedules of the United States, at the rate of ten and one-half per centum ad valorem as, “Mixture of two or more inorganic compounds: Other.”
Accepting the stipulation as a statement of facts, we find and hold that the entry merchandise assessed at 15 per centum ad valorem under TSUS item 523.91, consists of a silica gel cracking catalyst, composed of a mixture of two or more inorganic compounds not in chief value of bismuth; cyanide compounds; hydrosulfite compounds or sulfoxy-late compounds, or both; mercury; molybdenum; nickel oxide; tungsten or vanadium, properly dutiable at the rate of 10.5 per centum ad valorem under TSUS item 423.96.
To the extent indicated the protest is sustained. In all other respects and as to all other merchandise, the protest is overruled.
Judgment will be rendered accordingly.